Citation Nr: 0945873	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk






INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development of the 
claim is necessary before appellate review.  

The Veteran has presented a claim of entitlement to service 
connection for bilateral hearing loss.  He has alleged in 
statements dated March 2007 and February 2008 that hearing 
loss manifested while he was on active duty.  

In a letter dated March 2007, the RO informed that Veteran 
that additional information, to specifically include his 
service number and the dates of any medical treatment 
received in service, was needed to locate his service 
treatment records.  The letter also stated that his records, 
if they were stored in the National Personnel Records Center 
(NPRC) in July 1973, might have been destroyed by fire and 
advised the Veteran to provide alternative documentation such 
as statements from persons who knew him in service.  The 
Veteran submitted his service number, but no additional 
information - he observed that 54 years was a long time and 
explained that he did not have contact information for his 
sergeant and many of his friends were deceased.  
Subsequently, the RO obtained one page of his service 
treatment records via a Personnel Information Exchange System 
(PIES) request.  

The claims file does not reflect that the RO sought 
additional records from the National Personnel Records Center 
(NPRC) or the National Archives, made a formal finding of 
unavailability, or, as required by 38 C.F.R. § 3.159(e), 
informed the Veteran that only partial service treatment 
records could be located.  However, in the November 2007 
rating decision, August 2008 statement of the case, and 
September 2009 supplementary statement of the case, the RO 
informed the Veteran that it had relied, in part, on the lack 
of evidence in his "service treatment records" to deny his 
claim.

In addition to gathering relevant service records, VA's duty 
to assist further extends to obtaining identified private 
medical records.  A May 2002 VA treatment record reflects 
that the Veteran reported prior general medical treatment 
from a family physician named "Dr. Ward."  However, there 
is no indication that the RO made any attempt to request 
records from this physician.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited to, 
private treatment from Dr. Ward.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

2.  The RO/AMC must attempt to locate 
complete service personnel and treatment 
records for the Veteran's term of active 
duty.  In accordance with Washington v. 
Nicholson, 19 Vet.App. 362 (2005) and 38 
C.F.R. § 3.159(c)(2), the RO must submit 
further inquiry to the NPRC and the 
National Archives in an attempt to 
retrieve any such records or to confirm 
their loss or destruction.  If no 
additional records can be located, the RO 
must make a formal finding as to their 
unavailability and, as required by 38 
C.F.R. § 3.159(e); inform the Veteran of 
the status of his records; and ensures 
that it advises the Veteran of 
alternative forms of evidence that can be 
developed to substantiate the claim, 
including but not limited to "buddy 
certificates" and letters. Dixon v. 
Derwinski, 3 Vet. App.  261, 263-264 
(1992); see Washington v. Nicholson, 19 
Vet. App. 362 (2005) (Remanding claim to 
the Board to address VA's duty to 
"exercise greater diligence in assisting 
the appellant with the development of 
evidence in support of his claim where 
medical records were lost while in VA 
custody." 

3.  After the above has been completed, 
the RO/AMC must review the claims file, 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full, and take any 
additional development deemed necessary 
(to include -if, and only if, the RO 
receives additional information that 
further substantiates the Veteran's 
claim- a new audiological examination 
compliant with Martinak v. Nicholson, 
21 Vet. App. 447 (2007)).  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, the 
Veteran must be provided a supplemental 
statement of the case.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

	(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



